                           CERTIFICATE OF SERVICE

      I hereby certify that I have this 15t'' day of May,2019, served a true and correct

copy of the Plaintiff's Responses to Defendant Solomon RC Ali's Interrogatories by

emailing a copy of the foregoing to Solomon RC Ali and by sending a copy of the

foregoing to Solomon RC Ali at the following address:

      Solomon RC Ali
      5237 Albemarle Rd. Ste. 227
      Charlotte, NC 28212




                                             /s/ Harry Roback
                                             Harry Roback
                                             Senior Trial Counsel for the
                                             Securities and Exchange Commission
